Case 6:12-cv-00855-RWS Document 874 Filed 07/01/20 Page 1 of 3 PageID #: 57978



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


 VIRNETX INC. AND                          §
 LEIDOS, INC.,                             §     Civil Action No. 6:12-cv-855-RWS
                                           §
        Plaintiffs,                        §
                                           §
 v.                                        §
                                           §
 APPLE INC.                                §
                                           §     JURY TRIAL DEMANDED
        Defendant.                         §


        VIRNETX INC,’S UNOPPOSED MOTION TO TAKE APPLE’S EXPERT’S
                          DEPOSITION OUT OF TIME

        VirnetX Inc. hereby files this Unopposed Motion to Take Apple’s Expert’s Deposition

 Out of Time. VirnetX humbly requests that the Court allow VirnetX to take the deposition of

 Christopher Bakewell on July 2nd, 2020.



  DATED: July 1, 2020                            Respectfully submitted,

                                                  CALDWELL CASSADY & CURRY


                                                  /s/ Jason D. Cassady _______________
                                                  Bradley W. Caldwell
                                                  Texas State Bar No. 24040630
                                                  Email: bcaldwell@caldwellcc.com
                                                  Jason D. Cassady
                                                  Texas State Bar No. 24045625
                                                  Email: jcassady@caldwellcc.com
                                                  John Austin Curry
                                                  Texas State Bar No. 24059636
                                                  Email: acurry@caldwellcc.com
                                                  Daniel R. Pearson
                                                  Texas State Bar No. 24070398
                                                  Email: dpearson@caldwellcc.com
                                                  Hamad M. Hamad
                                                  Texas State Bar No. 24061268
Case 6:12-cv-00855-RWS Document 874 Filed 07/01/20 Page 2 of 3 PageID #: 57979



                                          Email: hhamad@caldwellcc.com
                                          Justin T. Nemunaitis
                                          Texas State Bar No. 24065815
                                          Email: jnemunaitis@caldwellcc.com
                                          Christopher S. Stewart
                                          Texas State Bar No. 24079399
                                          Email: cstewart@caldwellcc.com
                                          John F. Summers
                                          Texas State Bar No. 24079417
                                          Email: jsummers@caldwellcc.com
                                          Warren J. McCarty, III
                                          Texas State Bar No. 24107857
                                          Email: wmccarty@caldwellcc.com
                                          CALDWELL CASSADY CURRY P.C.
                                          2121 N. Pearl St., Suite 1200
                                          Dallas, Texas 75201
                                          Telephone: (214) 888-4848
                                          Facsimile: (214) 888-4849

                                          Robert M. Parker
                                          Texas State Bar No. 15498000
                                          Email: rmparker@pbatyler.com
                                          R. Christopher Bunt
                                          Texas State Bar No. 00787165
                                          Email: rcbunt@pbatyler.com
                                          PARKER, BUNT & AINSWORTH, P.C.
                                          100 East Ferguson, Suite 1114
                                          Tyler, Texas 75702
                                          Telephone: (903) 531-3535
                                          Telecopier: (903) 533-9687

                                          T. John Ward, Jr.
                                          Texas State Bar No. 00794818
                                          Email: jw@wsfirm.com
                                          Claire Abernathy Henry
                                          Texas State Bar No. 24053063
                                          Email: claire@wsfirm.com
                                          WARD, SMITH & HILL, PLLC
                                          1507 Bill Owens Parkway
                                          Longview, Texas 75604
                                          Telephone: (903) 757-6400
                                          Facsimile: (903) 757-2323

                                          ATTORNEYS FOR PLAINTIFF
                                          VIRNETX INC.




                                      2
Case 6:12-cv-00855-RWS Document 874 Filed 07/01/20 Page 3 of 3 PageID #: 57980



                                 CERTIFICATE OF SERVICE
        The undersigned certifies that all counsel of record who have consented to electronic

 service are being served with a copy of this document via the Court’s CM/ECF system pursuant

 to Local Rule CV-5(a)(3) on this the 1st day of July 2020.


                                                     /s/ Jason D. Cassady
                                                     Jason D. Cassady




                                                 3
